UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 20, 2012 THE PANTRY, INC. (Exact name of registrant as specified in its charter) Delaware 000-25813 56-1574463 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 305 Gregson Drive Cary, North Carolina (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (919) 774-6700 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On July 20, 2012, The Pantry, Inc. (the “Company”) issued a press release pursuant to Rule 135c under the Securities Act of 1933, as amended (the “Securities Act”). Also on July 20, 2012, the Company issued a press release announcing the commencement of a cash tender offer for its 7.75% senior subordinated notes due 2014. Copies of the press releases are attached hereto as Exhibits 99.1 and 99.2. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press release dated July 20, 2012 pursuant to Rule 135c under the Securities Act Press release dated July 20, 2012 regarding commencement of tender offer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE PANTRY, INC. By: /s/ Berry L. Epley Berry L. Epley Corporate Controller, Assistant Secretary Date:July 20, 2012 EXHIBIT INDEX Exhibit No. Description Press release dated July 20, 2012 pursuant to Rule 135c under the Securities Act Press release dated July 20, 2012 regarding commencement of tender offer
